Title: From George Washington to Timothy Pickering, 12 April 1781
From: Washington, George
To: Pickering, Timothy


                        
                            Dear Sir
                            Head Quarters April 12 1781
                        
                        I enclose to you the Extract of a Letter from Major General Heath, of this day; and must again request, that
                            the most vigorous and energetic Measures may be pursued for the transportation of Provisions to relieve the Garrison
                            & the Army from the horrors of impending famine, & me from the incessant complaints and perplexities which
                            are occasioned by our present disagreeable circumstances. I am Dear Sir Your Most Obed. Servt
                        
                            Go: Washington
                        
                    